Citation Nr: 1627147	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-22 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Army from June 1982 to May 1985.  She had additional service in the Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction of this matter now resides with the San Diego, California RO.

This matter was before the Board in February 2016 when it was remanded for additional development (a videoconference hearing before the Board).

The Veteran testified at a Board videoconference hearing conducted by the undersigned in April 2016.  A transcript of this hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  Virtual VA contains additional VA records, records that are duplicative of the evidence in VBMS, and records that are irrelevant to the claim on appeal.


FINDING OF FACT

Resolving all doubt in her favor, the Veteran's bilateral knee osteoarthritis with patellofemoral chondromalacia, status-post surgeries, is related to her military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee osteoarthritis with patellofemoral chondromalacia, status-post surgeries, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim is being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran maintains that she injured her right knee in May 1985 and injured her left knee during basic training (June 1982) while wearing poorly fitting boots.  She further maintains that she continued to have problems with her knees during service and after service.  The Veteran essentially contends that her in-service knee injuries made her knees vulnerable to further injuries after service.  See November 2012 and November 2013 statements from Veteran, June 2014 VA Form 9 and April 2016 hearing transcript.

Service treatment records (STRs) show that the Veteran was seen in June 1982 with complaints of left knee pain after twisting the knee while running.  The assessment was possible early stress fracture.  April 1985 separation Report of Medical History and Report of Medical Examination are negative for complaints or findings of left knee disability.  A May 1985 STR notes that the Veteran injured her right knee; she complained of pain on weightbearing and stated that she was unable to straighten her right leg.  Assessment was abrasion, contusion, traumatic arthritis, possible medial meniscus tear and mild MCL strain.  Medical follow-up was recommended.  

Following active duty, private hospitalization reports note that the Veteran injured her right knee in July 1986.  She was chasing a suspect and fell, twisting the knee.  She underwent a right medial meniscectomy three weeks after this injury.  A treatment note dated in May 1987 shows that she reported chronic swelling of the right knee with activity.  Diagnosis was probable synovial fistula.  The Veteran underwent surgery on the right knee for a second time to correct this problem.  See STRs in VVA.

Private treatment records dated from 1999 to 2012 note the Veteran's ongoing complaints of bilateral knee pain and treatment with physical therapy.  Additional surgeries on both knees were performed, including in 1999, 2000 and 2002.

In a November 2012 submission, Dr. PMC stated that the Veteran had chronic bilateral knee pain.  The private physician noted that the Veteran reported that she has had knee pain for close to 30 years.  The Veteran reported that her first knee injuries occurred while serving in the military in June 1982 and 1985.  The examiner noted that this was documented in her VA records.  Dr. PMC noted that the letter was written to verify that the Veteran has had continued ongoing issues with her knees requiring numerous bilateral knee surgeries.

An August 2013 VA examination report notes the Veteran's complaints of bilateral knee pain, with flare-ups of increased pain, popping, swelling and sticking.  The examiner noted the Veteran's history of in-service injury to both knees, followed by numerous post-service injuries and surgeries.  After examining the Veteran and reviewing the claims file, the examiner diagnosed bilateral knee osteoarthritis with patellofemoral chondromalacia, status post multiple surgeries on both knees.  The examiner opined the current bilateral knee conditions are less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the records document multiple injuries following service, and subsequent multiple surgeries performed on the knees.

In a November 2013 submission, Dr. PMC further stated that the Veteran's initial knee injuries occurred while serving in the military from 1982 to 1985, noting that upon review of her records it shows she suffered a stress fracture of her left knee in 1982 and later was re-injured causing a patellar fracture.  In addition, in 1985 she strained her right knee medial collateral ligament and later tore her meniscal cartilage and subsequently required surgery for both of these conditions.  Dr. PMC opined that the numerous bilateral knee injuries made her knees vulnerable to further injury over the subsequent years and that the letter was written to verify that the Veteran has had continued ongoing issues with her knees.  Dr. PMC opined that the current knee condition is more than likely a result of her original injury she suffered while in the military from 1982 to 1985.

During the April 2016 hearing, the Veteran essentially complained that the 2013 VA examination was cursory and did not account for her complaints of pain.  The Veteran also noted that Dr. PMC had access to her STRs and her private medical records prior to providing the etiological opinion.  

The Board finds that service connection is warranted.  First, there is a current bilateral knee disability as there is bilateral knee osteoarthritis with chondromalacia patella.  Second, there are in-service events, as the STRs indicate both right and left knee injuries.  Third, the evidence is in equipoise as to whether the current disabilities are related to the in-service injuries.  The Board finds that neither the VA opinion nor the private opinion medical opinions of record is any more persuasive or probative than the other, as they both reviewed the relevant medical records, examined the Veteran, and provide supporting explanations for their opinions.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral knee disability is related to her active service and service connection is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Service connection for bilateral knee osteoarthritis with patellofemoral chondromalacia, status-post surgeries, is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


